DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action on the merits. Claims 1-20 are rejected and currently pending in this application, as addressed below.

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, filed 11/21/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 30c and vehicles a, b, c, h, and i.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities:
Page 13, Lines 10-11 and Page 14, Lines 24-25: Vehicle F is listed twice in a row. In corresponding figure 7A, vehicle E is also listed under company B, but is not listed here.
Page 14, Line 3: Sentence is unfinished.
Page 14, Line 11: The word “As” should be deleted for the sentence to make sense.
Page 14, Line 12: “cumulative” should be “cumulatively”.
Page 17, Line 15 and Page 20, Line 24: Second virtual section is referred to by “V2” here, but is referred to by “VS2” in the rest of the disclosure and the drawings.
Page 19, Line 25: Second vehicle managing server is referred to by “30a” here, but is referred to by “30b” in the rest of the disclosure and the drawings. “30a” is used to refer to the first vehicle managing server.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "adjacent ones" in claims 17 and 19 is a relative term which renders the claim indefinite.  The term "adjacent ones" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the term "ones" is referring to. The term is preceded by "driving route"/"driving routes"/'driving information", "virtual section", "one of the plurality of vehicle managing servers". All of these limitations could functionally be what "ones" is referring to. For the purposes of examination, it .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding independent Claim 1:
Step 1: Claim 1 includes the steps of receiving a departure and destination location, determining a nearby departure location, determining a nearby destination location, and sending a request. Thus Claim 1 is directed to a process.
Step 2A Prong 1: Claim 1 recites the steps of determining and determining. These limitations recite an abstract idea which is directed to a mental process, as all these steps can be performed within the human mind.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional step of receiving a departure and destination location, and sending a request for dispatching or a request for a driving route. These steps are merely necessary data gathering and outputting to perform the abstract idea. Therefore, these limitations amount to no more than insignificant extra-solution activity, as they do not 
Step 2B: The additional elements in the claim amount to no more than insignificant extra-solution activity. The same analysis applies in this step as discussed in Step 2A Prong 2 above. Therefore, independent Claim 1 is ineligible.
Dependent Claims 2-20:
Step 1: Claims 2-20 includes the steps of “receiving address information…” (Claim 2), “receiving address information…” (Claim 3), “determining that a POI…” (Claim 5), “determining that any location…” (Claim 6), “determining that a POI…” (Claim 7), “determining that a POI…” (Claim 8), “sending a request…” (Claim 9), “sending the request…” (Claim 10), “identifying any one… and sending a request…” (Claim 11), “sending a request…” (Claim 12), “identifying any one… and sending a request…” (Claim 13), “identifying any one… and sending a request…” (Claim 14), “sending a request…” (Claim 15), “splitting a section… and sending a request” (Claim 16), “sending requests…” (Claim 17), “generating a virtual route… splitting the generated route… and sending a request” (Claim 18), “sending requests…” (Claim 19), and “transmitting the driving route…” (Claim 20).
Step 2A Prong 1: Claims 2-20 depend on Claim 1 and further recite the limitations of “determining…” (Claims 5-8), “identifying…” (Claims 11 and 13-14), “splitting…” (Claims 16 and 18), and “generating…” (Claim 18). These claims recite an abstract idea which is related to a mental process, as they can all be feasibly performed within the human mind.

Step 2B: The claims 2-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170169535 A1, hereinafter "Tolkin", in view of US 20170370734 A1, hereinafter "Colijn".

Regarding Claim 1, Tolkin teaches a method of providing a transportation service, the method comprising: (paragraph [0008] and figure 3)
receiving a departure location and a destination location from a user terminal; (paragraph [0024], where the client device sends a request with a user-specified pickup location and the destination location)
and determining a nearby departure location based on the departure location (paragraphs [0038] and [0048], where eligible pickup locations within a threshold distance/travel time from the user-specified pickup location are identified and one is selected)
Tolkin fails to teach determining a nearby destination location according to a type of the destination location; 
and sending a request for dispatching a vehicle or a request for a driving route to a vehicle managing server based on the nearby departure location and the nearby destination location.
Colijn teaches determining a nearby destination location according to a type of the destination location; (paragraph [0075] and figure 12, steps 1230-1250, where alternate predetermined drop off locations are scored and one is selected)
and sending a request for dispatching a vehicle or a request for a driving route to a vehicle managing server based on the nearby departure location and the nearby destination location. (paragraph [0005] and figure 12, step 1280, where a vehicle is dispatched to the selected nearby departure location)
It would have been obvious to one having ordinary art in the art before the effective filing date of the claimed invention to have modified Tolkin’s transportation service with Colijn’s method of providing suggested locations. Doing so would create a transportation 

Regarding Claim 2, Tolkin and Colijn in combination disclose all of the limitations of Claim 1 as discussed above, and Tolkin additionally teaches wherein receiving the departure location from the user terminal includes 
receiving address information about a departure point. (paragraph [0030] and figure 6A, pickup indicator 600, where “1455 Market St” is the departure location)

Regarding Claim 3, Tolkin and Colijn in combination disclose all of the limitations of Claim 1 as discussed above, and Tolkin additionally teaches wherein receiving the destination location from the user terminal includes
receiving address information about a destination or point-of-interest (POI) information corresponding to the destination. (paragraph [0054] and figure 6B, possible destinations 630, where a list of POIs with their corresponding address is shown to suggest a destination location)

Regarding Claim 4, Tolkin and Colijn in combination disclose all of the limitations of Claim 1 as discussed above. 
Tolkin fails to teach the nearby departure location and the nearby destination location, respectively, fall within a preset radius of the departure location and a preset radius of the destination location.
Colijn teaches the nearby departure location and the nearby destination location, respectively, fall within a preset radius of the departure location and a preset radius of the destination location. (paragraphs [0059] and [0061] and figure 8, where the nearby departure and destination locations are selected from within a radius 820 of the received departure and destination locations)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolkin’s transportation service with Colijn’s method of selecting nearby departure and destination locations from within a predetermined radius of the original departure and destination locations. Doing so would ensure that the service requestor can walk or travel to/from the nearby departure/destination location, as recognized by Colijn (paragraphs [0027]-[0028]). It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)

Regarding Claim 5, Tolkin and Colijn in combination disclose all of the limitations of Claim 1 as discussed above, and Tolkin teaches wherein determining the nearby departure location based on the departure location includes 
determining that a POI is the nearby departure location when the POI is located within a preset radius of the departure location.(paragraph [0054] and figure 6A, wherein predetermined nearby locations 620A-E are selected from within radius 610, and paragraph [0004], wherein the eligible pickup locations are city blocks or buildings, i.e. points of interest)

Regarding Claim 6, Tolkin and Colijn in combination disclose all of the limitations of Claim 1 as discussed above.
Tolkin does not teach wherein determining the nearby destination location according to the type of the destination location includes, 
when the type of the destination location is an address type, determining that any location within a preset radius of the destination location is the nearby destination location.
Colijn teaches wherein determining the nearby destination location according to the type of the destination location includes, 
when the type of the destination location is an address type, determining that any location within a preset radius of the destination location is the nearby destination location. (paragraph [0053], wherein the destination location is any location within a service area of the vehicles)


Regarding Claim 7, Tolkin and Colijn in combination disclose all of the limitations of Claim 6 as discussed above.
Tolkin does not teach wherein determining that the location within the preset radius of the destination location is the nearby destination location includes, 
when a POI is located within the preset radius of the destination location, determining that the POI is the nearby destination location.
Colijn teaches wherein determining that the location within the preset radius of the destination location is the nearby destination location includes, 
when a POI is located within the preset radius of the destination location, determining that the POI is the nearby destination location. (paragraph [0059], wherein the nearby destination location is selected from a set of predetermined locations within a threshold distance of the destination location)


Regarding Claim 8, Tolkin and Colijn in combination disclose all of the limitations of Claim 1 as discussed above.
Tolkin does not teach wherein determining the nearby destination location according to the type of the destination location includes, 
when the type of the destination location is a POI type, determining that a POI corresponding to a destination is the nearby destination location.
Colijn teaches wherein determining the nearby destination location according to the type of the destination location includes, 
when the type of the destination location is a POI type, determining that a POI corresponding to a destination is the nearby destination location. (paragraph [0057], wherein the when the requested location corresponds to a predetermined POI, the POI is selected as the destination location)


Regarding Claim 9, Tolkin and Colijn in combination disclose all of the limitations of Claim 1 as discussed above, and Tolkin teaches wherein sending the request for dispatching the vehicle to the vehicle managing server includes 
sending a request for dispatching a vehicle which may drive from the nearby departure location to the nearby destination location. (paragraphs [0013] and [0048], wherein the travel coordination system selects a transportation provider to take the requestor from the departure location to the destination location)

Regarding Claim 15, Tolkin and Colijn in combination disclose all of the limitations of Claim 1 as discussed above, and Tolkin teaches wherein sending the request for the driving route to the vehicle managing server includes 
sending a request for a driving route from the nearby departure location to the nearby destination location. (paragraph [0034], wherein the routing module provides a route from the departure to the destination location)

Regarding Claim 20, Tolkin and Colijn in combination disclose all of the limitations of Claim 1 as discussed above, and Tolkin teaches transmitting the driving route or information about a vehicle dispatched by the vehicle managing server to the user terminal. (paragraph [0056] and figure 6E, where the user terminal displays information about the transportation provider, i.e. the dispatched vehicle, to the service requestor)

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkin and Colijn in combination as applied to Claim 1 above, and further in view of US 20110000747 A1, hereinafter "Wu". 

Regarding Claim 10, Tolkin and Colijn in combination disclose all the limitations of Claim 1 as discussed above.
Tolkin or Colijn do not teach wherein sending the request for dispatching the vehicle to the vehicle managing server includes 
sending the request to any one of a plurality of vehicle managing servers according to a vehicle dispatch history corresponding to the user terminal.
wherein sending the request for dispatching the vehicle to the vehicle managing server includes 
sending the request to any one of a plurality of vehicle managing servers according to a vehicle dispatch history corresponding to the user terminal. (paragraphs [0033] and figure 2, wherein requests for vehicle dispatches are sent to base stations 109 using the dispatching database)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin and Colijn’s transportation service with Wu’s method of dispatching vehicles. Doing so would enable the transportation service providing system to accurately distribute transportation providers to meet the changing needs of service requestors, as recognized by Wu (paragraph [0010]). It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)

Regarding Claim 11, Tolkin, Colijn, and Wu in combination disclose all of the limitations of Claim 10 as discussed above.
Tolkin or Colijn do not teach wherein sending the request to any one of the plurality of vehicle managing servers according to the vehicle dispatch history corresponding to the user terminal includes 
identifying any one vehicle managing server which has dispatched a minimum number of vehicles based on the vehicle dispatch history 
and sending a request for dispatching a vehicle to the identified vehicle managing server.
Wu teaches wherein sending the request to any one of the plurality of vehicle managing servers according to the vehicle dispatch history corresponding to the user terminal includes 
identifying any one vehicle managing server which has dispatched a minimum number of vehicles based on the vehicle dispatch history (paragraph [0044], wherein the number of dispatched vehicles and if the number is below a set minimum is determined)
and sending a request for dispatching a vehicle to the identified vehicle managing server. (paragraph [0045], wherein if the dispatched vehicles is below a set minimum, a request for vehicle dispatches is made to base station 109. If the set minimum is 1 greater than the number of dispatched vehicles, then a single request is made for a single dispatched vehicle (paragraph [0102] and figure 8, where the cars to dispatch 204 is the difference between necessary cars 202 and dispatched cars 203))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin and Colijn’s transportation service with Wu’s method of dispatching vehicles. Doing so would enable the transportation service providing system to accurately distribute transportation providers to meet the changing needs of service requestors, as recognized by Wu (paragraph [0010]). It is not necessary that the prior art suggest the combination to achieve the same advantage or result 

Regarding Claim 13, Tolkin, Colijn, and Wu in combination disclose all of the limitations of Claim 10 as discussed above, and Colijn teaches the dispatched vehicle being autonomous (paragraph [0022]). 
Tolkin or Colijn do not teach wherein sending the request to any one of the plurality of vehicle managing servers according to the vehicle dispatch history corresponding to the user terminal includes 
identifying any one vehicle managing server which has dispatched an autonomous vehicle in a minimum number of times based on the vehicle dispatch history for the 20autonomous vehicle and sending a request for dispatching an autonomous vehicle to the identified vehicle managing server.
Wu teaches identifying any one vehicle managing server which has dispatched an autonomous vehicle in a minimum number of times based on the vehicle dispatch history for the autonomous vehicle (paragraph [0044], wherein the number of dispatched vehicles and if the number is below a set minimum is determined)
and sending a request for dispatching a vehicle to the identified vehicle managing server. (paragraph [0045], wherein if the dispatched vehicles is below a set minimum, a request for vehicle dispatches is made to base station 109. If the set minimum is 1 greater than the number of dispatched vehicles, then a single request is made for a single dispatched vehicle (paragraph [0102] and figure 8, where the cars to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin and Colijn’s autonomous vehicle transportation service with Wu’s method of dispatching vehicles. Doing so would enable the transportation service providing system to accurately distribute transportation providers to meet the changing needs of service requestors, as recognized by Wu (paragraph [0010]). It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkin, Colijn, and Wu in combination as applied to Claim 10 above, and further in view of Application KR20180164303A/Publication KR 10-2070918 B1, hereinafter "Park".

Regarding Claim 12, Tolkin, Colijn, and Wu in combination disclose all of the limitations of Claim 11 as discussed above.
Tolkin, Colijn, or Wu do not teach wherein sending the request to the identified vehicle managing server includes 
sending a request for requesting any one vehicle which has been dispatched in a minimum number of times among a plurality of vehicles managed by the identified vehicle managing server.
 wherein sending the request to the identified vehicle managing server includes 
sending a request for requesting any one vehicle which has been dispatched in a minimum number of times among a plurality of vehicles managed by the identified vehicle managing server. (paragraph [0058], wherein vehicle dispatch requests are sent to vehicles with drivers classified as not fatigued, and paragraph [0042], wherein drivers are classified as fatigued based on their dispatch history. Therefore, a vehicle that has been dispatched a minimum number of times would have a driver classified as not fatigued)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tolkin, Colijn, and Wu’s transportation service with Park’s method of distributing dispatches to the least dispatched vehicles. Doing so would take the dispatched driver’s fatigue into account when dispatching vehicles and ensure safety by making sure fatigued drivers are not assigned transportation requests, since driving quality varies with the driver’s fatigue levels, as recognized by Park (paragraph [0017]). It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)

Regarding Claim 14, Tolkin, Colijn, and Wu in combination disclose all of the limitations of Claim 10 as discussed above.
wherein sending the request to any one of the plurality of vehicle managing servers according to the vehicle dispatch history corresponding to the user terminal includes 
identifying any one vehicle managing server operating a driver who has been used in a minimum number of times 
and a vehicle driven by the driver based on the vehicle dispatch history 
and sending a request for dispatching the vehicle driven by the driver to the identified vehicle managing server.
Park teaches wherein sending the request to any one of the plurality of vehicle managing servers according to the vehicle dispatch history corresponding to the user terminal includes 
identifying any one vehicle managing server operating a driver who has been used in a minimum number of times (paragraph [0042], wherein drivers are classified as fatigued or not based on their dispatch history. A driver that has been dispatched a minimum number of times would be classified as not fatigued)
and a vehicle driven by the driver based on the vehicle dispatch history (paragraph [0032], wherein the information stored by the system includes driver information and information on the vehicle operated by each driver)
and sending a request for dispatching the vehicle driven by the driver to the identified vehicle managing server. (paragraph [0058], wherein the drivers classified as not fatigued are dispatched over the fatigued drivers)


Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolkin and Colijn as applied to claim 1 above, and further in view of "VSPN: VANET-Based Secure and Privacy-Preserving Navigation", hereinafter "Chim".

Regarding Claim 16, Tolkin and Colijn in combination disclose all of the limitations of Claim 1 as discussed above.
Tolkin or Colijn do not teach wherein sending the request for the driving route to the vehicle managing server includes 
splitting a section between the nearby departure location and the nearby destination location into a plurality of virtual sections 
and sending a request for a driving route for each virtual section to any one of a plurality of vehicle managing servers.
wherein sending the request for the driving route to the vehicle managing server includes 
splitting a section between the nearby departure location and the nearby destination location into a plurality of virtual sections (figure 1, wherein the navigation route is split between roadside units or RSUs)
and sending a request for a driving route for each virtual section to any one of a plurality of vehicle managing servers. (figure 1 and pg. 514, steps 5-6, wherein the navigation route is requested by forwarding the request to each RSU along the virtual sections discussed above)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin and Colijn’s transportation service with Chim’s navigational route requesting service. Doing so would prevent other vehicles, the servers, or third parties to obtain the real identity of the vehicle requesting navigational guidance, as recognized by Chim (section 3.3).

Regarding Claim 17, Tolkin, Colijn, and Chim in combination disclose all of the limitations of Claim 16 as discussed above.
Tolkin or Colijn do not teach wherein sending the request for the driving route for each virtual section to any one of the plurality of vehicle managing servers includes 
sending requests for driving routes for adjacent ones among the plurality of virtual sections individually to different vehicle managing servers.
wherein sending the request for the driving route for each virtual section to any one of the plurality of vehicle managing servers includes 
sending requests for driving routes for adjacent ones among the plurality of virtual sections individually to different vehicle managing servers. (figure 1 and pg. 514, steps 5-6, wherein the navigation route is requested by forwarding the request to each neighboring RSU along the virtual sections discussed above. Chim’s use of the term “neighbors” implies that the requests are sent along adjacent virtual sections)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin and Colijn’s transportation service with Chim’s navigational route requesting service. Doing so would prevent other vehicles, the servers, or third parties to obtain the real identity of the vehicle requesting navigational guidance, as recognized by Chim (section 3.3).

Regarding Claim 18, Tolkin and Colijn in combination disclose all of the limitations of Claim 1 as discussed above.
Tolkin and Colijn do not teach wherein sending the request for the driving route to the vehicle managing server includes 
generating a virtual route from the nearby departure location to the nearby destination location, 
splitting the generated virtual route into a plurality of virtual sections, 
and sending a request for driving information for each virtual section to any one of a plurality of vehicle managing servers.
Chim teaches wherein sending the request for the driving route to the vehicle managing server includes 
generating a virtual route from the nearby departure location to the nearby destination location, (figure 1 and pg. 514, step 6, wherein the navigation route request is continuously forwarded until it reaches the destination)
splitting the generated virtual route into a plurality of virtual sections, (figure 1 and pg. 514, step 7, wherein the navigation route is split between roadside units or RSUs while being sent back to the requesting vehicle)
and sending a request for driving information for each virtual section to any one of a plurality of vehicle managing servers. (figure 1 and pg. 514, step 7, wherein the request for each virtual section is received from a corresponding RSU. Each RSU attaches the hop information for each hop between virtual sections)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin and Colijn’s transportation service with Chim’s navigational route requesting service. Doing so would prevent other vehicles, the servers, or third parties to obtain the real identity of the vehicle requesting navigational guidance, as recognized by Chim (section 3.3).


Regarding Claim 19, Tolkin, Colijn, and Chim in combination disclose all of the limitations of Claim 18 as discussed above.
Tolkin, Colijn, and Chim do not teach wherein sending the request for the driving information for each virtual section to any one of the plurality of vehicle managing servers includes 
sending requests for driving information for adjacent ones among the plurality of virtual sections individually to different vehicle managing servers.
Chim teaches wherein sending the request for the driving information for each virtual section to any one of the plurality of vehicle managing servers includes 
sending requests for driving information for adjacent ones among the plurality of virtual sections individually to different vehicle managing servers. (figure 1 and pg. 514, step 7, wherein the request for each virtual section is received from a corresponding RSU. Each RSU attaches the hop information for each hop between virtual sections)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkin and Colijn’s transportation service with Chim’s navigational route requesting service. Doing so would prevent other vehicles, the servers, or third parties to obtain the real identity of the vehicle requesting navigational guidance, as recognized by Chim (section 3.3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190197648 A1 is directed to a vehicle dispatch management device that dispatches autonomous vehicles to requestors for either transportation or resting within the vehicle.
US 20200245141 A1 is directed to a privacy-preserving method of approximating pickup locations for a user requesting a transportation service.
US 20200314642 A1 is directed to a method of anonymizing an address for users requesting transportation services.
US 20170059336 A1 is directed to a system of dispatching autonomous vehicles.
US 20190206259 A1 is directed to a method of providing alternate pickup locations to users requesting a transportation service.
“Privacy Preservation of Location Information Based on MinHash Algorithm in
Online Ride-Hailing Services” is directed to an algorithm named LPPM that hides location information while allowing fast distance calculation between transportation service requestors and providers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667